 IntheMatterOf SWIFT AND COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERIOA, C. I.O.Case No. 16-R-1006.-Decided September05, 1944Messrs. JohnP. StaleyandGlenn B. Cook,of Chicago,Ill., for theCompany. -Messrs. John B. -Love, A. J. Pittman,and I.L. Pugh,of FortWorth,Tex., for the Union.Messrs. Drew S. CliftonandChester Clark,of Fort Worth,Tex., forthe Council.MissRuth E. Bliefiield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the United Packinghouse Workersof America, C. I. 0., herein called the Union, alleging that a ques-tionaffectingcommerce had arisen concerning the representation ofemployees of Swift and Company, Chicago, Illinois, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before John H. Garver, TrialExaminer. Said hearing was held at Fort Worth, Texas, on Septem-ber 1, 1944.At the hearing Swift Employees Council Plan, affiliatedwith the International Brotherhood of Swift Employees, herein calledthe Council, was permitted to intervene.The Company, the Union,and the Council appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the hearing theCouncil filed an Answer and Reply and a Motion to Dismiss. The An-swer and Reply alleges that the Union has attempted to gain controlthrough false and fraudulent misrepresentations ; many of the em-ployees who signed the union cards are no longer employees of theCompany; many employees of the Company are now in the armedservicesand a change in thebargaining agentwill vitallyaffect theirrights underthe existing contract; and the Union is causing unrest58 N. L.R. B., No 107.540 SWIFT AND COMPANY541and dissatisfaction among the employees by carrying on an unfairpropaganda campaign.The Motion to Dismiss is based on the con-tentions that there is now pending before the National Labor Rela-tions Board a petition by the Union seeking to review and set aside aprior consent election; 1 there is an insufficient showing that any enI-ployees of the Company are bona fide members of the Union; manyemployees of the Company are in the armed services and their rightswould be materially affected by another election.The Motion to Dis-miss also requests that in the event an election is ordered provisionbe made that the employees of the Company in the armed services bepermitted to cast their ballots in the election.The Trial Examinerreserved ruling on the above-mentioned motion of the Council.Forthe reasons indicated below, the Motion to Dismiss is hereby denied.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company is an Illinois corporation with its principal office andplace of business at Chicago, Illinois, and is engaged at Fort Worth,Texas, and elsewhere in the slaughtering of livestock, packing, sale,and distribution of meat products.Only the Fort Worth plant ofthe Company is involved in the instant proceeding.During the fiscalyear 1943 the Fort Worth plant purchased livestock and other rawmaterials in Texas valued in the amount of approximately $44,000,000.During the same period it- obtained for its Fort Worth plant frompoints outside the State of Texas livestock and other raw materialsin ' the amount of approximately $4,600,000.During the fiscal year1943 the Company sold and shipped from its Fort Worth plant topoints in the State of Texas finished products valued at approximately$38,000,000, and during the same period it sold and shipped from itsFort Worth plant to points outside the State of Texas finished prod-ucts valued at approximately $20,500,000.There has been no sub-stantial change in the nature of the Company's operations during theyear 1944 and the percentages of product received and shipped arethe same.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.1 It appears from the Council's brief that this is the same proceeding as the complaintcase (No 16-C-934) referred to in SectionV, infra. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDUnited Packinghouse Workers of America, affiliated with the Con-gress of Industrial Organizations, is a labor organization admitting tomembership employees of the Company.Swift Employees Council Plan, affiliated with the InternationalBrotherhood of Swift's Employees, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 7, 1944, the Union sent a letter to the Company advisingthe latter that it represented a substantial majority of the productionand maintenance employees of the Fort Worth plant and requestinga meeting to discuss wages, hours, and other conditions of employ-ment.On July 8, 1944, the Union sent another letter to the Companyin which it requested recognition for the purpose of becoming the solecollective bargaining agent for the employees indicated.The Com-pany replied to both letters on July 14, 1944, stating, in effect, thatit could not recognize the Union as the collective bargaining repre-sentative and could not meet with it, inasmuch as it had an agreementwith the Council covering the same employees.The contract mentioned by the Company in its letter of July 14,1944, became effective on August 20, 1942, to remain in effect untilAugust 11, 1943, and from year to year thereafter subject to reopen-ing on 30 days' written notice prior to August 11 of any year.Thecontract was renewed automatically in 1944. -The Council in its Answer and Reply contends that the contractbetween the Company and the Council is a bar to the conduct of anelection at this time.However, since the petitioner requested recogni-tion more than 30 days prior to the contract renewal date, we findthat this contract does not constitute a bar to a present determinationof represenatives 2A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2SeeMatter of Mill B, Inc,48 N L. R. B. 925.8The Field Examiner reported that the Union submitted 1023 membership cards bearingapparently genuine, original signatures, and that the names of 714 persons appearing onthe cards were contained in a pay-roll list of employees for the period ending August 4,1944, submitted by the Company in the unit claimed by the Union.The 714 membershipcards were dated as follows:1 in September 1942;53 from January through December1943; 652 from January through August 1944,and 8 were undated.The unit hereinafterfound appropriate contains approximately 2114 employees.Thus the Union has shownthat it represents approximately 33 percent of the Company's employees and the Boardhas, accordingly,overruled the Council'smotion to dismiss the petition on the groundof insufficient showing. SWIFT AND COMPANYIV. THE APPROPRIATE UNIT543All the parties agreed on the appropriate unit for collective bar-gaining, and we perceive no reason for departing from their agree-merit.We therefore find that all production and maintenance em-ployees of the Company at its Fort Worth, Texas, plant includingtruck drivers, but excluding the superintendent, superintendent'soffice employees, assistant superintendent, division superintendents,general foremen, foremen, assistant foremen, general office employees,clerical employees, draftsmen, brick mains, chemical laboratory em-ployees, matron, time and employment office employees, standards de-partment employees, plant-protection employees (including police-men, watchmen, and firemen), and medical employees, and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.4V. THE DETERMINATION OF REPRESENTATIVESThe Council and the Company contend that an election should not beheld at this time, since there is now pending before the Board a com-plaint case (Case No. 16-0-934) in which the Company is the respond-ent, based on charges filed by the Union.However, this case wasclosed on August 29, 1944, pursuant to Article II, Section 35, of Na-tional Labor Relations Board Rules and Regulations-Series 3, asamended, upon failure of the parties to file exceptions within 15 daysafter a finding by the Trial Examiner in his Intermediate Report thatthe respondent has not engaged in and is not engaging in any of thealleged unfair labor practices affectingcommerce.There is, therefore,no reasonwhy an election may not be held forthwith.The Council also contends in its brief and Motion to Dismiss thatan election should not be held at this time because there are more than600 employees of the Company in the armed services whose rightswould be seriously jeopardized by the holding of an election at thistime, and states further that if an election is held such employees shouldbe allowed to cast ballots by mail.We find that there is no merit inthis contention since the Board is governed in suchcasesby the policyset forth in theMatter of Mine Safety Appliances Company.5*The unit set forth herein is substantiall; the Same as that established in a consentelection conducted March 17, 1943, in case No. 16-R-597, in which the same parties wereinvolved.The language in the description of the consent agreement is somewhat differentbut comparison shows that the same types and classifications of employees are referred to,and the Company,the Council,and the Union indicatedthat theyunderstood that theunit in question was the same.SeeMatter of Mine Safety Appliances company,55 N. L R B 1190- 544DECISIONSOF NATIONALLABOR RELATIONS BOARDWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein; subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelationsBoard Rulesand Regulations-Series 3, as amended, it isherebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Swift and Com-pany, Chicago, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent fortheNational Labor Relations Board, and subject to Article III,Sections10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at.the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United Packing-house Workers of America, C. I. 0., Local 175, or by Swift EmployeesCouncil Plan, Local Number 6, affiliated with the International Broth-erhood of Swift Employees,6 for the purposes of collective bargaining,or by neither.OThe Union requested that it be designated on the ballot as United PackinghouseWorkers of America, C.I.O , Local 175,and the Council requested that it be designated asSwift Employees Council Plan,Local Number 6, affiliated with the International Brother-hood of Swift Employees.These requests are granted.